DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 01/26/2022. Claims 1-18 are currently pending with claims 5-8 withdrawn from consideration.

Election/Restrictions
Applicant’s election of Species I (claims 1-4 and 9-18) in the reply filed on 01/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one cover” of the limitation of “… the rotor blade portions at the connection end have in each case one cover connected to the rotor blade portion so as to protect the interior of the rotor blade portion …” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… receptacle recesses for receiving connection elements that project from the opposite abutment face open in at least one of the abutment faces …" in line 8-10.  There is insufficient antecedent basis for the limitation “the opposite abutment face” in the claim. It seems the limitation should read --an opposite abutment face-- and will be interpreted as such for examination purposes.
Regarding claim 10, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation “… the connection end …” in line 1-2. It is unclear reference is being made the “a connection region” of claim 1 but will be interpreted as such for examination purposes.
Claims 2-4 and 9-18 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,605,651 to Busbey et al. (Busbey) in view of US Patent 7,891,947 to Chen et al. (Chen) and in view of US Patent 8,348,622 to Bech (Bech).
In Regard to Claim 1
Busbey discloses a connection between portions (Fig. 2: between portion 20) of a rotor blade (16) of a rotor of a wind power plant (Fig. 1: 10), 
said rotor blade being divided transversely with respect to a longitudinal axis of the rotor blade (Fig. 2: 42), 
wherein the rotor blade has a hollow wing profile (Figs. 2-3: as seen) having a wall shell on a negative-pressure side (Fig. 2: 34) and a wall shell on a positive-pressure side (32), 
as well as a spar (Fig. 3: 50) which in a cavity between the wall shells runs in a longitudinal direction of the blade (along 70 for instance) and is connected to the wall shells by stringer parts of the spar that face the wall shells (52 and 54 for instance), 
wherein the stringer parts of the spar of the rotor blade portions in a connection region (Fig. 3: 40) form
the connection elements (66) are anchored in a materially integral manner in the receptacle recesses (col 3, ll 9-15: such as using and adhesive to secure connection elements).
Busbey does not teach: “… the stringer parts … are enlarged …”

Bech is also related to connection between blade portions (Fig. 4a: such as between 12 and 13) of a rotor blade (Fig. 1: 5) of a rotor of a wind power plant (1), as the claimed invention, and teaches that enlarged connection areas ensure that a wind turbine blade connection joint may sustain forces during use (col 2, ll 1-11) as would in the case of the enlarged connection area of Chen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Busbey wherein the stringer parts of the spar of the rotor blade portions in a connection region are enlarged (as taught by Chen) while forming mutually opposite abutment faces, so as to ensure that the connection joint of Busbey sustains forces placed on the blade during use and reduce risk of separation or failure as taught by Chen in view of Bech (Chen: Fig. 3, and Bech: col 2, ll 1-11).
In Regard to Claim 2
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein the connection elements (Busbey Fig. 6: 66) are integrally connected (Busbey col 3, ll 9-15: such as using and adhesive) to the stringer part that forms the opposite abutment face (Busbey Fig. 6: 55 that forms 67), or the connection elements extend into the receptacle recesses (Busbey Fig. 6 and col 3, ll 9-15: 68 of 53 before 66 is adhered into bore) which are mutually aligned in pairs in both mutually opposite stringer parts (Busbey Fig. 6: 68 in 53 and 55).
In Regard to Claim 3
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein the connection elements are pin-connection elements (Busbey Fig. 6: 66) having a circular cross section and the receptacle recesses are bores having a circular cross section (Busbey col 7, ll 15-18).
In Regard to Claim 4
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 3, wherein the receptacle recesses are blind bores (Busbey Fig. 6: 68 as seen).
In Regard to Claim 9
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein an end portion (Busbey Fig. 6: 67 for instance) that comprises at least one of the enlarged stringer parts (Chen Fig. 3: 44, 45, 46 for instance) is completely prefabricated and is adhesively bonded to a remainder of the spar (Chen Fig. 3: as having a complete structure of 44, 45, 46, see below regarding Product-by-Process limitations).
Regrading the limitation “… at least one of the enlarged stringer parts is completely prefabricated and is adhesively bonded to a remainder of the spar …” this is being treated as a product by process limitation; that is that the at least one enlarge stringer parts is made by completely prefabricating and adhesively bonding. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.*
In Regard to Claim 10
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein the stringer parts (Chen Fig. 3: 44, 45, 46 for instance) are enlarged in terms of width (Chen Fig. 4: as from left or right toward center for instance) and optionally in terms of thickness (Examiner notes that this limitation is also satisfied since it is optional and therefore not required).
In Regard to Claim 11
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 10, wherein the stringer parts (Chen Fig. 3: 44, 45, 46 for instance) are enlarged by way of a laminated construction that is bonded to an endpiece of a remaining stringer part (Chen Fig. 3: such as layers of 36, 37).
In Regard to Claim 12
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 11, wherein the remaining stringer part is a tapered endpiece (Chen Fig. 3: such tapered layers of 36, 37).
In Regard to Claim 16
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 3, wherein the pin-connection element, the spar including the enlarged stringer parts or/and the wall shells are 
In Regard to Claim 17
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 16, wherein the spar including the enlarged stringer parts and the wall shells comprise a fiber-composite structure (Chen col 3, ll 13-14: spar made of composites and col 2, ll 47-50: shell made of composites).
In Regard to Claim 18
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein the rotor blade portions (Busbey Fig. 2: 20 for instance) at the connection end (Busbey: 40) have in each case one cover (Busbey: 60) connected to the rotor blade portion so as to protect the interior of the rotor blade portion (Busbey col 7, ll 19-22: cover 60 used to protect joint).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,605,651 to Busbey et al. (Busbey) in view of US Patent 7,891,947 to Chen et al. (Chen) and in view of US Patent 8,348,622 to Bech (Bech) as applied to claim 3 above, and further in view of WIPO Document WO 2018/113204 (Submitted Machine English Translation) to Zhang et al. (Zhang).
In Regard to Claim 13
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 3, except, “… wherein the pin-connection element has a thickening and the abutment faces that bear on one another in the connection region are disposed in a region of the thickening, wherein the pin-connection element comprises conical enlargements that form the thickening …”
Zhang is related to a pin-connection element (Fig. 1 and abstract: 101 for instance) for connecting portions of wind turbine components (Fig. 3: such as 3 and left unlabeled component), as the claimed invention, and teaches wherein the pin-connection element (Fig. 1: 101) has a thickening (102, 103) and abutment faces (Fig. 3: of component 3 and left unlabeled component for instance) that bear on one another in a connection region (Fig. 3: between the components) are disposed in a region of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Busbey wherein the pin-connection element has a thickening and the abutment faces that bear on one another in the connection region are disposed in a region of the thickening, wherein the pin-connection element comprises conical enlargements that form the thickening (as taught by Zhang), so as to reduce shear forces on the pin-connection element by using a thickening in a connection region of connecting parts (Zhang: pg. 5, ll 9-11).
In Regard to Claim 14
Busbey, as modified by Chen, Bech and Zhang, discloses the connection according to Claim 13, wherein the thickening is formed by at least one sleeve (Zhang Fig. 1: 103 for instance) that is placed onto a main body of the pin connection element (Zhang Fig. 1: 101 for instance) and is fastened by adhesive bonding (Zhang pg. 5, ll 1-3: 103 as coated on 101).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,605,651 to Busbey et al. (Busbey) in view of US Patent 7,891,947 to Chen et al. (Chen) and in view of US Patent 8,348,622 to Bech (Bech) as applied to claim 4 above, and further in view of US Patent Application Publication 2008/0075603 to Van Breugel et al. (Van Breugel).
In Regard to Claim 15
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 4, and including adhesive in connection bores and between blade portions (Busbey: col 3, ll 9-15) but does not explicitly teach “… further comprising ducts for injecting an adhesive compound which open in each case toward an external side of the blade, as well as check ducts for checking a filling level of a gap between the pin-connection element and the bore wall open out into the blind bores, wherein the check ducts are formed by groove ducts which are incorporated in the abutment faces ...”
Van Breugel is related to the connection of blade portions (Fig. 6: 1412 and 1414 for instance) and injecting adhesive as a means of connecting parts (abstract), as the claimed invention, and teaches ducts for injecting an adhesive compound which open in each case toward an external side of a blade 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Busbey to further comprise ducts for injecting an adhesive compound which open in each case toward an external side of the blade (as taught by Van Breugel), as well as check ducts for checking a filling level of a gap (as taught by Van Breugel) between the pin-connection element and the bore wall open out into the blind bores (as adding adhesive to bore holes of Busbey), wherein the check ducts are formed by groove ducts which are incorporated in the abutment faces (as taught by Van Breugel as would in Busbey), so as to provide control over bonding the pin-connection elements to the bores of Busbey and further bonding of the blade portions of Busbey, all as acknowledged by Busbey, and controlling the amount, cost and weight of adhesive used by using the injection method as taught by Van Breugel (Van Breugel: paragraph [0008] and Busbey: col 3, ll 9-15).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show connection of blade portions, enlarged portions of blade connection zones, connecting blade portions using pin-connection elements, and injecting adhesive into connecting joints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745